 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                               SOUTHERN DISTRICT OF CALIFORNIA
 4
         GIC PRIVATE, LIMITED,                             Master File No. 3:18-cv-00463-BEN-MSB
 5
         Plaintiff,                                        ORDER GRANTING PLAINTIFF’S
 6                                                         ASSENTED-TO MOTION TO
         v.                                                SUPPLEMENT THE PROTECTIVE
 7                                                         ORDER
         QUALCOMM INCORPORATED,
 8
         Defendant.
 9

10

11
               WHEREAS, on May 30, 2019, the Court entered a Protective Order Governing
12
     Confidential Material and a Stipulated Order re: Discovery of Electronically Stored Information
13
     and Related Discovery Matters in the above-captioned case. Docket No. 30-1 (the “Protective
14
     Order”); Docket No. 33 (Order).
15
               WHEREAS, Intel is permitting the reproduction of documents and deposition transcripts
16
     as a third party in In re Qualcomm Inc. Securities Litig., Case No. 3:17-cv-00121-BEN-MSB (S.D.
17
     Cal.) (the “Qualcomm Securities Litigation”) subject to a Supplemental Protective Order
18
     Governing Production of Non-Party Intel Corporation’s Protective Materials (the “Qualcomm
19
     Securities Litigation Supplemental Protective Order,” Qualcomm Securities Litigation, Docket
20
     No. 126 (Oct. 7, 2019)), and Plaintiff in the above-captioned case has requested that those Intel
21
     materials be reproduced for use in this litigation;
22
               WHEREAS, Intel Corporation (“Intel”) produced documents and information and Intel
23
     employees1 provided deposition testimony as a third party to Qualcomm Inc. (“Qualcomm”) in
24
     Federal Trade Commission v. Qualcomm Incorporated, Case No. 17-CV-00220-LHK (N.D. Cal.)
25

26   1
       For purposes of this Supplemental Protective Order, “Intel witnesses” shall include current and
27   former employees of Intel who provided deposition testimony to Qualcomm, including former
     employees of Via Technology.
28      Case No. 3:18-cv-00463-BEN-MSB            1 ORDER GRANTING PLAINTIFF’S
                                                      ASSENTED-TO MOTION TO
                                                      SUPPLEMENT THE PROTECTIVE ORDER
 1   (the “FTC Litigation”) subject to a Supplemental Protective Order Governing Production of Non-

 2   Party Intel Corporation’s Protected Materials (the “FTC Litigation Supplemental Protective

 3   Order,” FTC Litigation Docket No. 137);

 4          WHEREAS, Intel employees also provided deposition testimony to Qualcomm as a third

 5   party in Certain Mobile Electronic Devices & Radio Frequency & Processing Components

 6   Thereof, Inv. No. 337-TA-1065 (ITC) and Certain Mobile Electronic Devices & Radio Frequency

 7   & Processing Components Thereof (II), Inv. No. 337-TA-1093 (ITC) (collectively, the “ITC

 8   Litigations”) subject to protective orders entered in those litigations;

 9          WHEREAS, Intel produced documents, information, and provided deposition testimony in

10   the Qualcomm Securities Litigation, the FTC Litigation, and the ITC Litigations under an

11   expectation of confidentiality, including under the terms of the terms of the protective orders and

12   supplemental protective orders, and that material contains highly sensitive business and trade

13   secrets, the disclosure of which to customers, competitors, or other parties—including

14   Qualcomm—would result in significant injury to Intel;

15          WHEREAS, Section 3.5 of the Protective Order states that its provisions are without

16   prejudice to the right of any Party to seek further or additional protection of any Discovery Material

17   or to modify this Protective Order in any way, including, without limitation, an order that certain

18   matter not be produced at all, and Section 10.1 of the Protective Order states that its provisions

19   should not be construed as prohibiting a Non-Party from seeking additional protections for its
20   confidential materials;

21          WHEREAS, at Intel’s request, Qualcomm and Plaintiff agree to modify the Protective

22   Order with respect to “INTEL MATERIAL” (defined below) to conform to certain provisions of

23   the FTC Litigation Supplemental Protective Order;

24          WHEREFORE, IT IS HEREBY ORDERED, that the terms of the Protective Order Apply

25   to INTEL MATERIAL, except as modified herein.

26
27

28     Case No. 3:18-cv-00463-BEN-MSB                2   ORDER GRANTING PLAINTIFF’S
                                                         ASSENTED-TO MOTION TO
                                                         SUPPLEMENT THE PROTECTIVE ORDER
 1   A.     Definitions

 2          1.      “INTEL MATERIAL” includes: (1) documents produced by Intel to Qualcomm

 3   during the FTC Litigation (which were reproduced in the Qualcomm Securities Litigation); (2)

 4   transcripts of Intel witnesses’ deposition testimony taken in the FTC Litigation and certain

 5   transcripts of Intel witnesses’ deposition testimony taken in the ITC Litigations (and which were

 6   reproduced in the Qualcomm Securities Litigation); and (3) the portions of any other documents

 7   in Qualcomm’s possession, custody or control that disclose the substance of such documents or

 8   transcripts and produced by Qualcomm pursuant to the Protective Order.

 9          2.      “INTEL PROTECTED MATERIAL” includes: INTEL MATERIAL designated as

10   either INTEL HIGHLY CONFIDENTIAL—OUTSIDE ATTORNEYS’ EYES ONLY in the FTC

11   Litigation or as containing CONFIDENTIAL BUSINESS INFORMATION – SUBJECT TO

12   PROTECTIVE ORDER in the ITC Litigations (and which were reproduced with those

13   designations in the Qualcomm Securities Litigation). For the avoidance of doubt, in the event that

14   a deposition transcript of an Intel witness bears a variation of one of these designations, all

15   transcripts of Intel witnesses are to be treated as INTEL PROTECTED MATERIAL.

16   B.     Access to And Use of Intel Material Designated “Confidential”

17          3.      Except as modified herein, INTEL MATERIAL that was designated

18   CONFIDENTIAL by Intel in the FTC Litigation shall be treated in accordance with the provisions

19   of the Protective Order that govern the treatment of CONFIDENTIAL Information or Items,
20   including, without limitation, Section 7.4.

21   C.     Access to And Use of Intel Protected Material

22          4.      Except as modified herein, INTEL PROTECTED MATERIAL shall be treated in

23   accordance with the provisions of the Protective Order that govern the treatment of HIGHLY

24   CONFIDENTIAL—ATTORNEYS’ EYES ONLY Information or Items, including, without

25   limitation, Section 7.5.

26
27

28     Case No. 3:18-cv-00463-BEN-MSB              3   ORDER GRANTING PLAINTIFF’S
                                                       ASSENTED-TO MOTION TO
                                                       SUPPLEMENT THE PROTECTIVE ORDER
 1           5.      Unless otherwise ordered by the Court or permitted in writing by Intel, INTEL

 2   PROTECTED MATERIAL shall not be disclosed, directly or indirectly, to anyone except the

 3   following:

 4                   (a)     persons who appear on the face of the Protected Material as an author,

 5   addressee, or recipient, or who are the custodians of the Protected Material;

 6                   (b)     the Receiving Party’s Outside Counsel of Record in this Action, as well as

 7   employees of said Outside Counsel of Record, and any copying or clerical litigation support

 8   services working at the direction of such Outside Counsel of Record or employees thereof (1)

 9   who do not provide commercial advice (as opposed to legal advice) to Qualcomm and (2) to

10   whom it is reasonably necessary to disclose the information for this litigation;

11                   (c)     Qualcomm’s Outside Counsel of Record in this action, as well as

12   employees of said Outside Counsel of Record (1) who do not provide commercial advice (as

13   opposed to legal advice) to Qualcomm and (2) to whom it is reasonably necessary to disclose the

14   information for this litigation;

15                   (d)     The Court and its personnel;

16                   (e)     court reporters and their staff, trial consultants, and Professional Vendors

17   to whom disclosure is reasonably necessary for this litigation and who have signed the

18   “Acknowledgment and Agreement to Be Bound” attached as Exhibit A to the Protective Order;

19                   (f)     Experts (as defined in the Protective Order), subject to the provisions and
20   limitations set forth in Section D herein;

21                   (g)     witnesses as permitted in Paragraph 11 of this Order;

22                   (h)     any mediator who is assigned to hear these Actions, and his or her staff,

23   subject to the agreement to maintain confidentiality to the same degree as required by this

24   Protective Order; and

25                   (i)     any other person upon Order of the Court.

26
27

28     Case No. 3:18-cv-00463-BEN-MSB                4   ORDER GRANTING PLAINTIFF’S
                                                         ASSENTED-TO MOTION TO
                                                         SUPPLEMENT THE PROTECTIVE ORDER
 1          6.      Each person to whom INTEL MATERIAL may be disclosed, and who is required

 2   to sign the “Acknowledgment and Agreement to Be Bound” attached as Exhibit A to the Protective

 3   Order shall do so, prior to the time such INTEL MATERIAL is disclosed to him or her. Counsel

 4   for a Party who makes such a disclosure shall provide the recipient a copy of this Order as well as

 5   the Protective Order. Counsel for a Party who makes any disclosure of INTEL MATERIAL

 6   requiring the execution of the acknowledgement in Exhibit A shall retain each original executed

 7   acknowledgement and, upon written request, shall provide copies to counsel for all other parties

 8   at the termination of this action.

 9   D.     Access by Experts

10          7.      Unless otherwise ordered by the Court or agreed to in writing by Intel, a Receiving

11   Party that seeks to disclose to an Expert (as defined in the Protective Order) INTEL PROTECTED

12   MATERIAL in addition to the provisions laid out in the Protective Order in Section 7.6, first must

13   make a written request by email to counsel of record for Intel that (1) identifies the general

14   categories of INTEL PROTECTED MATERIAL or INTEL MATERIAL designated Confidential

15   that the Receiving Party seeks permission to disclose to the Expert, and (2) identifies each person

16   or entity from whom the Expert has received compensation or funding for work in his or her areas

17   of expertise or to whom the Expert has provided professional services, including in connection
                                                                     23
18   with a litigation, at any time during the preceding five years.
19          8.      A Receiving Party that makes a request and provides the information specified in
20   the preceding paragraph may disclose the subject INTEL PROTECTED MATERIAL or INTEL

21   MATERIAL designated Confidential to the identified Expert unless, within 14 days of delivering

22

23
     2
24     If the Expert believes any of this information is subject to a confidentiality obligation to a third-
     party, then the Expert should provide whatever information the Expert believes can be disclosed
25   without violating any confidentiality agreements, and the Receiving Party seeking to disclose to
     the Expert shall be available to meet and confer with Intel regarding any such engagement.
26   3
       Intel will keep the Receiving Party’s written request, and all information disclosed therein,
27   confidential and will not disclose that information to anyone outside of Intel, including any other
     Party.
28      Case No. 3:18-cv-00463-BEN-MSB              5 ORDER GRANTING PLAINTIFF’S
                                                          ASSENTED-TO MOTION TO
                                                          SUPPLEMENT THE PROTECTIVE ORDER
 1   the request, the Receiving Party receives a written objection from Intel. Any such objection must

 2   set forth in detail the grounds on which it is based.

 3          9.      A Receiving Party that receives a timely written objection from Intel must meet and

 4   confer with Intel (through direct voice-to-voice dialogue) to try to resolve the matter by agreement

 5   within seven days of the written objection. If no agreement is reached, the Party seeking to make

 6   the disclosure to the Expert may file a motion as provided in Civil Local Rule 7.1 (and in

 7   compliance with the Court’s procedure for filing sealed documents, if applicable) seeking

 8   permission from the Court to do so. Any such motion must describe the circumstances with

 9   specificity, set forth in detail the reasons why the disclosure to the Expert is reasonably necessary,

10   assess the risk of harm that the disclosure would entail, and suggest any additional means that

11   could be used to reduce that risk. In addition, any such motion must be accompanied by a

12   competent declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the

13   extent and the content of the meet and confer discussions) and setting forth the reasons advanced

14   by Intel for its refusal to approve the disclosure. If no agreement is reached, no INTEL

15   PROTECTED MATERIAL shall be disclosed to the Expert unless or until the Court grants the

16   Receiving Party permission to do so.

17          10.     In any such proceeding, Intel shall bear the burden of proving that the risk of harm

18   that the disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s

19   need to disclose the Protected Material to its Expert.
20   E.     Use of Protected Material

21          11.     Use of Designated Material at Depositions and During Trial Testimony. Except as

22   may be otherwise ordered by the Court, any person may be examined as a witness at depositions,

23   hearings and trial and may testify concerning INTEL PROTECTED MATERIAL of which such

24   person has prior knowledge. Without in any way limiting the generality of the foregoing:

25

26
27

28     Case No. 3:18-cv-00463-BEN-MSB               6    ORDER GRANTING PLAINTIFF’S
                                                         ASSENTED-TO MOTION TO
                                                         SUPPLEMENT THE PROTECTIVE ORDER
 1                  (a)     A present director, officer, agent, employee and/or designated Rule

 2   30(6)(b) witness of Intel may be examined and may testify concerning INTEL PROTECTED

 3   MATERIAL;

 4                  (b)     A former director, officer, agent and/or employee of Intel may be

 5   interviewed, examined and may testify concerning INTEL PROTECTED MATERIAL of which

 6   he or she has prior knowledge, including any material that refers to matters of which the witness

 7   has personal knowledge, which has been produced by Qualcomm and which pertains to the

 8   period or periods of his or her prior employment with Intel;

 9                  (c)     Any other witness may be examined at deposition or otherwise testify

10   concerning any document containing INTEL PROTECTED MATERIAL which appears on its

11   face or from other documents or testimony to have been received from or communicated to that

12   witness as a result of any contact or relationship with Intel, or a representative of Intel; and

13                  (d)     At deposition, any person other than the witness, his or her attorney(s),

14   and any person qualified to receive INTEL PROTECTED MATERIAL under this Order shall be

15   excluded from the portion of the examination concerning such information, unless Intel consents

16   to persons other than qualified recipients being present at the examination. If the witness is

17   represented by an attorney who is not qualified under this Order to receive such information,

18   then prior to the examination, the attorney shall be requested to provide an “Acknowledgment

19   and Agreement to be Bound” attached as Exhibit A to the Protective Order, and to confirm that
20   he or she will comply with the terms of this Order and maintain the confidentiality of INTEL

21   PROTECTED MATERIAL disclosed during the course of the examination. In the event that

22   such attorney declines to sign the “Acknowledgment and Agreement to be Bound” prior to the

23   examination, Intel may seek a protective order from the Court, in a motion to which the Parties

24   will not object, prohibiting such attorney from disclosing INTEL PROTECTED MATERIAL.

25

26
27

28     Case No. 3:18-cv-00463-BEN-MSB                7   ORDER GRANTING PLAINTIFF’S
                                                         ASSENTED-TO MOTION TO
                                                         SUPPLEMENT THE PROTECTIVE ORDER
 1   F.       Use at Trial or Hearings

 2            12.   INTEL PROTECTED MATERIAL may not be disclosed, directly or indirectly, in

 3   an open hearing without prior written consent from Intel. If the disclosing party wishes to obtain

 4   that consent from Intel, it should notify Intel’s counsel of its intent to disclose such material at

 5   least seventy-two (72) hours in advance of such disclosure, and describe the materials to be

 6   disclosed with reasonable particularity. Otherwise, the disclosing party must first request that the

 7   courtroom be sealed, and that only those authorized to review INTEL PROTECTED MATERIAL

 8   remain during the presentation of such material.

 9            13.   This Supplemental Protective Order incorporates by reference all provisions of the

10   Protective Order entered by this Court on May 30, 2019 (Docket Nos. 30-1) to the extent not

11   expressly referenced herein, except where there is a conflict between the terms of this

12   Supplemental Protective Order and the Protective Order, in which case this Supplemental

13   Protective Order shall govern.

14            IT IS SO ORDERED.

15
     Dated: December 12, 2019                             ____________________________
16                                                        Honorable Michael S. Berg
                                                          United States Magistrate Judge
17

18

19
20

21

22

23

24

25

26
27

28        Case No. 3:18-cv-00463-BEN-MSB           8    ORDER GRANTING PLAINTIFF’S
                                                        ASSENTED-TO MOTION TO
                                                        SUPPLEMENT THE PROTECTIVE ORDER
